Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-8 are presented for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

              Referring to claims 1-8, claims 1-2 and 5-8 recite limitations that are not clear. For example, in claim 1, regarding the “correction model” limitation, it is not clear what exactly “the reference physical quantity” corresponds to or what condition it is being corrected to. The limitation seems to state that the reference physical quantity indicates a correspondence between a sound incidence angle and the reference physical quantity itself. Examiner interprets these limitations to mean generating a correction model to correct a reference physical quantity so that the reference physical quantity corresponds to a noise level indicated by the acquired noise information; wherein the reference noise quantity indicates at least one of a phase difference and a sound pressure difference acquired when the housing is located at a reference position and the reference noise quantity corresponds to a sound incidence angle, which is associated with the inclination; setting the corrected reference physical quantity as a threshold; and comparing the physical quantity with the threshold to determine a speaker direction… Claims 2-8 have similar or narrower scopes than claim 1, therefore, they are rejected for the same reasons.

Allowable Subject Matter
Claims 1-8 would be allowable if Examiner’s interpretation above is correct and the claims are rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. If Examiner’s interpretation is incorrect, allowable subject matter will be reconsidered.

Response to Arguments
Applicant's arguments filed 7/8/21 have been fully considered but they are not persuasive.

Applicant states at the bottom of page 9 of the remarks:
“Claims 1-8 are rejected under 35 U.S.C. §112(b) as being indefinite. By the foregoing amendments, the claims have been amended to more particularly out and distinctly claim their subject matter. Accordingly, withdrawal of the rejection is respectfully requested.”

Examiner respectfully disagrees. Applicant has merely changed a few words in the claims and has not explained specifically how the new language would overcome the 112 rejection. Applicant has not explained if Examiner’s above interpretation is correct or incorrect, particularly in regards to the amended language. Therefore, the 112(b) rejection remains.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 
Examiner respectfully requests, in response to this Office Action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application. 
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A FALEY whose telephone number is (571)272-3453.  The examiner can normally be reached on Monday to Thursday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314






/KATHERINE A FALEY/Primary Examiner, Art Unit 2652